Name: 80/293/EEC: Commission decision of 18 february 1980 establishing that the conditions required for the admission free of Common Customs Tariff duties of the scientific apparatus described as 'Canberra-Multichannel Analyzer, model 3100' , are not fulfilled
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-03-13

 Avis juridique important|31980D029380/293/EEC: Commission decision of 18 february 1980 establishing that the conditions required for the admission free of Common Customs Tariff duties of the scientific apparatus described as 'Canberra-Multichannel Analyzer, model 3100' , are not fulfilled Official Journal L 067 , 13/03/1980 P. 0025****( 1 ) OJ NO L 184 , 15 . 7 . 1975 , P . 1 . ( 2 ) OJ NO L 134 , 31 . 5 . 1979 , P . 1 . ( 3 ) OJ NO L 318 , 13 . 12 . 1979 , P . 32 . ( 4 ) OJ NO L 74 , 16 . 3 . 1978 , P . 39 . ( 5 ) OJ NO L 199 , 7 . 8 . 1979 , P . 40 . COMMISSION DECISION OF 18 FEBRUARY 1980 ESTABLISHING THAT THE CONDITIONS REQUIRED FOR THE ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF THE SCIENTIFIC APPARATUS DESCRIBED AS ' CANBERRA-MULTICHANNEL ANALYZER , MODEL 3100 ' , ARE NOT FULFILLED ( 80/293/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1798/75 OF 10 JULY 1975 ON THE IMPORTATION FREE OF COMMON CUSTOMS TARIFF DUTIES OF EDUCATIONAL , SCIENTIFIC AND CULTURAL MATERIALS ( 1 ), AS AMENDED BY REGULATION ( EEC ) NO 1027/79 ( 2 ), HAVING REGARD TO COMMISSION REGULATION ( EEC ) NO 2784/79 OF 12 DECEMBER 1979 LAYING DOWN PROVISIONS FOR THE IMPLEMENTATION OF REGULATION ( EEC ) NO 1798/75 ( 3 ), AND IN PARTICULAR ARTICLE 7 THEREOF , WHEREAS , BY THE DECISION OF 28 FEBRUARY 1978 ( 4 ), THE COMMISSION EXCLUDED FROM ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES THE SCIENTIFIC APPARATUS DESCRIBED AS ' SCORPIO SYSTEM 3000 MULTI-UNIBUS DISK-BASED MULTICHANNEL ANALYZING COMPUTER SYSTEM ' BECAUSE APPARATUS OF SCIENTIFIC VALUE EQUIVALENT TO THE SAID APPARATUS AND CAPABLE OF BEING USED FOR THE SAME PURPOSES WERE MANUFACTURED IN THE COMMUNITY ; WHEREAS , BY THE DECISION OF 13 JULY 1979 ( 5 ), THE COMMISSION REFUSED TO ACCEPT THE SCIENTIFIC CHARACTER OF THE APPARATUS DESCRIBED AS ' CANBERRA-SCORPIO 2000 MCA SYSTEM ' AND ABOLISHED THE ABOVEMENTIONED DECISION OF 28 FEBRUARY 1978 BECAUSE , TAKING INTO ACCOUNT THE TECHNICAL DEVELOPMENTS FOR THIS CATEGORY OF APPARATUS , THE APPARATUS IN QUESTION COULD NO LONGER BE REGARDED AS A SCIENTIFIC APPARATUS ; WHEREAS , BY LETTER DATED 15 AUGUST 1979 , THE GOVERNMENT OF THE FEDERAL REPUBLIC OF GERMANY REQUESTED THE COMMISSION TO INVOKE THE PROCEDURE AT PRESENT LAID DOWN IN ARTICLE 7 OF REGULATION ( EEC ) NO 2784/79 IN ORDER TO DETERMINE WHETHER OR NOT THE APPARATUS DESCRIBED AS ' CANBERRA-MULTICHANNEL ANALYZER , MODEL 3100 ' , INTENDED FOR USE PARTICULARLY IN THE FOLLOWING RESEARCH WORK : - MEASUREMENT OF GAMMA SPECTRA , - PULSE-HEIGHT SPECTRA ANALYSIS OF GERMANIUM DETECTORS , SHOULD BE CONSIDERED TO BE A SCIENTIFIC APPARATUS , HAVING REGARD TO THE ABOVEMENTIONED DECISION OF 13 JULY 1979 , AND , IF THE REPLY IS IN THE AFFIRMATIVE , TO CHECK WHETHER , IN ACCORDANCE WITH THE INFORMATION BASED ON THE ABOVEMENTIONED DECISION OF 28 FEBRUARY 1978 , APPARATUS OF SCIENTIFIC VALUE EQUIVALENT TO THAT OF THE APPARATUS DESCRIBED AS ' CANBERRA-MULTI-CHANNEL ANALYZER , MODEL 3100 ' , ARE CURRENTLY BEING MANUFACTURED IN THE COMMUNITY , AS THERE ARE DIFFERENCES BETWEEN THE ABOVEMENTIONED APPARATUS AND APPARATUS MANUFACTURED IN THE COMMUNITY , IN PARTICULAR AS REGARDS PRECISION , RESOLUTION POWER AND SCREEN SIZE ; WHEREAS , IN ACCORDANCE WITH THE PROVISIONS OF ARTICLE 7 ( 5 ) REGULATION ( EEC ) NO 2784/79 , A GROUP OF EXPERTS COMPOSED OF REPRESENTATIVES OF ALL THE MEMBER STATES MET ON 4 DECEMBER 1979 WITHIN THE COMMITTEE ON DUTY-FREE ARRANGEMENTS TO EXAMINE THIS PARTICULAR CASE ; WHEREAS THIS EXAMINATION SHOWED THAT THE APPARATUS MANUFACTURED IN THE COMMUNITY CAN GIVE AN OUTPUT SIMILAR TO THAT EXPECTED FROM THE APPARATUS DESCRIBED AS ' CANBERRA-MULTICHANNEL ANALYZER , MODEL 3100 ' , IN PARTICULAR AS REGARDS PRECISION , RESOLUTION POWER AND SCREEN SIZE ; WHEREAS THIS APPLIES , IN PARTICULAR , TO THE ' MODULAR 8000 ' APPARATUS SINCE 1 JANUARY 1970 , TO THE ' NIM 8001 ' APPARATUS SINCE 1 JANUARY 1976 , TO THE ' COMPACT 8002/8004 ' APPARATUS SINCE 1 JANUARY 1976 AND TO THE ' SCOUT/PREMIUM ' APPARATUS SINCE 1 JANUARY 1979 , ALL MANUFACTURED BY THE FIRM MONTEDEL-DIV . LABEN , VIA BASSINI 15 , I-29133 MILANO , AND ALSO TO THE ' COSYNUS 60 ' APPARATUS OF THE FIRM ENERTEC-SCHLUMBERGER , 1 RUE NIEUPORT , F-78140 VELIZY-VILLACOUBLAY , SINCE FEBRUARY 1979 , HAS ADOPTED THIS DECISION : ARTICLE 1 THE CONDITIONS REQUIRED FOR THE ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF THE APPARATUS DESCRIBED AS ' CANBERRA-MULTICHANNEL ANALYZER , MODEL 3100 ' , ARE NOT FULFILLED . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 18 FEBRUARY 1980 . FOR THE COMMISSION ETIENNE DAVIGNON MEMBER OF THE COMMISSION